DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/CN2019/098578, filed July 31, 2019, which claims priority under 35 USC 119(a)-(d) from CN201810865456.2, filed August 1, 2018.


Information Disclosure Statements
The information disclosure statements (IDS) dated September 3, 2020; July 27, 2021 and June 2, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.


Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to a compound of Formula I, in the reply filed July 1, 2022 is acknowledged.  Further, Applicant’s election without traverse of the species of Compound (1) 
    PNG
    media_image1.png
    174
    219
    media_image1.png
    Greyscale
 in the same reply is also acknowledged.  The elected species reads on each of claims 1-9 within the elected group.
The requirement is still deemed to be proper and is made final.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Accordingly, the search and consideration was not expanded beyond the scope of the elected species.  

Status of Claims
Currently, claims 1-9 and 13-20 are pending in the instant application.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1-9 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In particular, the claims are indefinite because of the recitation of a “metabolite” of the claimed compounds.  In order for a claim to a chemical entity to be clear and definite, a person of ordinary skill in the art must be able to fully ascertain the metes and bounds of the claimed structure.  With respect to the claimed metabolites, this term includes any compound which can be produced from the in vivo breakdown or metabolism of the claimed compounds.  However, there is no disclosure of the particular metabolic pathway of the instant compounds, nor would it be possible to know every single enzyme which could potentially react with and thus transform the instant compounds in vivo.  Further, the way in which a particular compound could metabolize is dependent upon which species of organism the compound is administered to, and is thus subjective and dependent upon the particular population a compound is administered to (and administration steps are not a limitation of a structural recitation of a chemical formula in the claimed compound).  Without the particular information including which enzymes will necessarily act on the claimed compound, and what particular chemical transformation occurs as a result of this action, it is not possible for the skilled artisan to determine which particular compounds are embraced by the claimed “metabolite" and the use of the term renders the claim indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130040947 (“the ‘947 publication”) and WO 2014018741 (“the ‘741 publication”).
The instant claims are drawn to the compounds specifically recited by structure in the claims, or a pharmaceutical composition thereof, with the elected species of compound (1) 
    PNG
    media_image2.png
    136
    179
    media_image2.png
    Greyscale
presently under consideration.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The ‘947 publication teaches 7,8-di-hydroxyflavone compounds of the formula (A) 
    PNG
    media_image3.png
    156
    238
    media_image3.png
    Greyscale
as TrkB agonists (see claim 7, for example).  Notably, the 7,8-dihydroxyflavone substitution in the prior art compounds corresponds to instant R1 and R2 = OH.  In particular, the compound f 
    PNG
    media_image4.png
    125
    162
    media_image4.png
    Greyscale
is disclosed as a specific example (Fig. 6A, Example 7).  The compound corresponds to instant formula (I) where R1 and R2 are each H; R3 is H; n is 0-4 where each R4 is H; and m is 0-5 where each R5 is H.  Compositions of the prior art compounds are disclosed, for example, at paragraph [0067], where the combination of the compound with an excipient or carrier as disclosed in the art reads on the required pharmaceutical composition.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the instant compounds and the prior art is that the prior art exemplified compound is an morpholine analog of the instant compounds where the required piperidine ring is a different saturated nitrogen heterocycle.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., as pharmacological agents useful as GRK6 inhibitors).
One skilled in the art at the time the invention was made would thus have been motivated to prepare products embraced by the prior art to arrive at the instant claimed products with the expectation of obtaining additional pharmacological agents useful for the same purpose as described in the prior art.  When seeking to develop further agents useful for the same purpose, the skilled artisan would have been motivated to use the preferred/exemplified compounds disclosed by the ‘947 publication as a starting point for experimentation.  These preferred embodiments were demonstrated to be useful for the purpose disclosed by the prior art as evidenced by the data provided, which shows that the preferred embodiments are efficacious for TrkB modulation.
Further, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute one saturated nitrogen heterocycle for another in the preparation of compounds such as those suggested by ‘947 publication.  The prior art demonstrates preference for compounds which are very structurally similar to the instantly claimed compounds, while further providing a teaching that different saturated N-linked heterocycles at the position corresponding to instant piperidine yield compounds which are useful for the same purpose. In addition, paragraph [100] lists piperidine in a list of only six alternatives for the N-linked phenyl substituent.
Further, with respect to the preferred embodiments taught by the prior art, to those skilled in the chemical art, compounds are not patentably distinct when the claimed compounds and the prior art are adjacent members of the same homologous series.  Regarding homologs, MPEP 2144.09.II states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). As evidenced by the ‘741 publication, compounds with the same core as those of the ‘947 publication and of the instant claims demonstrate interchangeability at the saturated nitrogen ring.  Although pyrrolidine rings are exemplified p. 16, Formula 1C demonstrates that piperidine and pyrrolidine are both specifically disclosed embodiments taught to have the same pharmacological activity.  In addition, the limitations of claim 9 are suggested in paragraph [0035] which discloses administration in combination with a second therapeutic agent.  Also see section 6 beginning at paragraph [0163] entitled “Combination Therapy.”
A person having ordinary skill in the art at the time the invention was made would have been motivated to prepare the adjacent homologs of the compounds of the prior art compounds, and use those analogous compounds for the purpose disclosed by ‘645 publication.  There would have been a reasonable expectation that additional compounds useful for the same purpose would be prepared. Therefore, the instantly claimed compounds would have been suggested to one skilled in the art and a prima facie finding of obviousness has been established.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699